Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 7-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10912319 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader that the allowed claims of the patent.
Claims rejected on the ground of nonstatutory double patenting over claims 7-24 of U.S. Patent No. 10912319 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 3955488 A), hereinafter Su, in view of Lannon (US 20090025248 A1), hereinafter Lannon.

Regarding claim 25, Wheeler discloses a device to dispose comestibles and/or other items within a food preparation environment, comprising: 
a generally planar tray including a generally flat substrate configured to support comestibles and/or other items while the first generally planar tray is within a food preparation enclosure (“food supporting shelves or trays” column 4, line 22).

    PNG
    media_image1.png
    585
    579
    media_image1.png
    Greyscale

Wheeler does not disclose a plurality of posts projecting substantially orthogonally from a first face of the generally planar tray, the posts configured to support comestibles and/or other items, the generally planar tray configured to fit within, and be sealed into, a standard size gallon plastic storage bag.

However, Lannon teaches a plurality of posts projecting substantially orthogonally from a first face of the generally planar tray, the posts configured to support comestibles and/or other items (“raised portions 120 create small points of contact to elevate the dehydrating food portions above the upper 

    PNG
    media_image2.png
    535
    515
    media_image2.png
    Greyscale

In view of Lannon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of posts projecting substantially orthogonally from a first face of the generally planar tray, the posts configured to support comestibles and/or other items as is taught in Lannon, in the device disclosed by Wheeler.
One would have been motivated to include a plurality of posts projecting substantially orthogonally from a first face of the generally planar tray, the posts configured to support comestibles and/or other items because Lannon states “raised portions 120 create small points of contact to elevate the dehydrating food portions above the upper surface 14 of the drying rack 12, thereby increasing the 

Wheeler, as modified by Lannon, does not explicitly disclose the generally planar tray configured to fit within, and be sealed into, a standard size gallon plastic storage bag. However, the court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 7-24 would be allowable provided a terminal disclaimer is filed to overcome the double patenting rejection. The subject matter of claims 7-24 are allowable for the same reasons as the parent application/patent. Namely, the closest art found by the examiner is Alseth (US 5437108 A), hereinafter Alseth. Aseth discloses many of the limitations of the independent claims, but does not disclose a plurality of posts configured to support comestibles and/or other items, or first and second couplings configured to position the trays vertically and horizontally respectively within the enclosure. 

    PNG
    media_image3.png
    348
    524
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    818
    505
    media_image4.png
    Greyscale



However, the claims also first and second couplings configured to position the trays vertically and horizontally respectively within the enclosure. The examiner has found devices which vertically support drying trays, such as:
Hurxthal (US RE20745 E)

    PNG
    media_image5.png
    493
    710
    media_image5.png
    Greyscale

Vold (US 1108412 A) 

    PNG
    media_image6.png
    290
    743
    media_image6.png
    Greyscale

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762